Citation Nr: 1810977	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right shoulder disability (claimed as rotator cuff injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the U.S. Army from May 1991 to September 1991, and on active duty as an infantryman from May 2003 to February 2004, and from October 2005 to August 2007.  The Veteran received a Combat Infantryman Badge and served in Southwest Asia.  His final rank was as a staff sergeant.  The Veteran has additional service in the Iowa National Guard, including a period of inactive duty for training in August 1998 relevant below.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.

The Veteran testified at a video hearing before a Veterans Law Judge in November 2017.  A transcript of the hearing has been associated with the record.

The Veteran's waiver of overpayment is addressed in a separate Board adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during the Board hearing that he was injured while playing ultimate Frisbee during a command sponsored athletic event during a period of active duty for training.  An August 1998 line of duty report notes that the Veteran sustained injuries to his right side and shoulder while on annual training.  He reported right side soreness, shortness of breath, bruises, and was treated with medication and returned to duty.  He remained very sore two days after. There is a sick slip noting contusion of right side on duty.

The Veteran continued his Army and National Guard service including two deployments. In a January 2006 medical history questionnaire, the Veteran denied any history of a painful shoulder.  In a July 2007 post-deployment health questionnaire, the Veteran reported unspecified swollen, stiff, or painful joints.  In another self-reported medical assessment, the Veteran noted ankle and knee pain but did not mention the shoulder.  In several other reports in June and July 2007, he denied any shoulder injury, pain or problems. 

In a September 2008 VA examination, the examiner noted a right shoulder claim but also noted that the Veteran reported an injury to the left ribs and shoulder in December 2005.  There was no clinical examination of the right shoulder. 

In January 2009, a private physician, Dr. C., noted in a clinical report that the Veteran was being seen for follow up for right shoulder pain following an acute injury from a recent fall on ice overlaying a "chronic phase" from an old injury in 1998.  All subsequent follow up was for other orthopedic disorders. 

An April 2009 VA examination of the shoulder noted normal ranges of motion and no pain.  However, the same examination opinion noted "A-C joint render, ROM defictis [most likely "deficits"], otherwise normal" with tenderness.  It seems X-rays were not undertaken, as the relevant section says "not indicated . . . shoulder [X]-rays would represent changes after non-service connected fall, not condition related to in-service conditions."  Moderate, mild, and severe effects on daily activities for a number of activities are listed.

A February 2011 private physician who provided records in 2009 again noted that the Veteran was first seen in January 2009.  The physician noted that the Veteran sustained an initial injury in 1998 while on guard duty and that the injury was exacerbated by a fall on ice.  The physician reviewed a recent MRI of the shoulder and noted that the Veteran had "chronic mild tendinopathy in addition to the degenerative arthritis of the AC joint."  The examiner stated this was ultimately more likely than not due the injury in service, worsened by fall after service.

A second VA examination occurred in March 2013.  The VA examiner identified himself as a former Army medical officer and presiding medical board officer found there was no disability.  The examiner noted the injury to one shoulder in 1998 and the other in 2005 and that the Veteran reported that the right shoulder was much improved but still sore on exertion.  The Veteran had normal ranges of motion with no objective observation of pain.  A March 2013 X-ray report states "[t]hree views of each shoulder are obtained.  No osseous or articular abnormity is identified.  Joint spaces are preserved.  No soft tissue abnormity is identified."  

The claim was denied by the RO based on the Veteran having no disability.  However, the VA medical opinions contradict each other, the later VA opinion did not discuss the first VA opinion, and neither addressed the private opinion.  The last examination did not explain why two prior medical professionals found the existence of a right shoulder disability, including one noting relevant MRI findings of degenerative arthritis.  Given the reports of degenerative changes in the right shoulder where not considered or explained by the examiner(s) when he or she noted normal right shoulder, a new opinion and examination is needed to determine disability and etiology.  Additional, it may be that the Veteran had some type of shoulder disability during the appeal, but it resolved.  It is necessary that a new opinion be provided on this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records. 

2. Schedule the Veteran for a VA examination of the right shoulder from an appropriate medical examiner.  Request that the examiner review the electronic claims file including the service records of an injury on annual training in 1998, the June and July 2007 post-deployment medical history records, and the private and VA records of treatment and examination cited above including the private opinion in February 2011.  Request that the examiner report whether the Veteran has a disability associated with his right shoulder now or at any time during the period of the appeal.  Request that the examiner provide opinions in response to the following questions:

(a). If a current disability is found, the examiner should provide an opinion on whether it is as least as likely as not (50 percent or greater probability) that the disability had onset during service, including a period of inactive duty for training in which the Veteran was injured, was caused by injuries in service, or was caused or permanently aggravated (worsened) beyond natural progression by a service connected disability.  

(b).  If a current disability is not found, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that there was a disability at any point during the pendency of the appeal. If so, provide an opinion on whether it is as least as likely as not (50 percent or greater probability) that the disability had onset during service, including a period of inactive duty for training in which the Veteran was injured, was caused by injuries in service, or was caused or permanently aggravated (worsened) beyond natural progression by a service connected disability.  

3.  In any event, the examiner should reconcile the conflicting evidence regarding degenerative arthritis associated with the RIGHT shoulder.  

4.  Readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and the Veteran's representative must be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






